213 S.W.3d 184 (2007)
Darrick A. LUKO, Petitioner/Respondent,
v.
Kathy Lynn LUKO, Respondent/Appellant.
No. ED 87773.
Missouri Court of Appeals, Eastern District, Division Four.
January 30, 2007.
David L. Baylard, Union, MO, for respondent/appellant.
Kevin Albert Richardson, Washington, MO, for petitioner/respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kathy Lynn Luko (Wife) appeals from the trial court's amended judgment of dissolution and denial of her request for a new trial. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The trial court's decision is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).